United States Court of Appeals,

                          Eleventh Circuit.

                       Nos. 95-2151, 95-2258.

                       Non-Argument Calendars.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

             Michael A. HOFIERKA, Defendant-Appellant.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

  Ronald Carl ANDREWS, a/k/a "Barracuda", Defendant-Appellant.

                           Aug. 28, 1996.

Appeals from the United States District Court for the Middle
District of Florida (Nos. 93-67-CR-J-20, 88-60-Cr-J-20); Harvey E.
Schlesinger, Judge.

                      ON PETITION FOR REHEARING

Before TJOFLAT, Chief Judge, and HATCHETT and ANDERSON, Circuit
Judges.

     PER CURIAM:

     Upon consideration of the appellants' petition for panel

rehearing, the same is granted;   and the opinion filed in this case

on May 16, 1996, and published at 83 F.3d 357, is modified in one

respect.   Footnote 7 of the opinion is deleted.

     In all other respects, the petition for rehearing is DENIED.